Exhibit 10.1

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of May 21, 2018, by and between EAST WEST BANK (“Bank”) and
OAKTREE STRATEGIC INCOME CORPORATION (f/k/a FIFTH STREET SENIOR FLOATING RATE
CORP.), a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 6, 2016 (as amended from time to time, including, without
limitation, by that certain First Amendment to Loan and Security Agreement dated
as of March 17, 2018, collectively, the “Agreement”). The parties desire to
amend the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.    The following defined terms and their respective definitions set forth in
Section 1.1 of the Agreement hereby are amended and restated as follows:

“LIBOR-Based Rate” shall mean, for any LIBOR Interest Period with respect to a
LIBOR-Based Advance, a rate per annum (rounded upwards, if necessary, to the
nearest one-sixteenth of one percent (1/16 of 1%) equal to the sum of (a)
(i) the LIBOR Rate for such LIBOR Interest Period divided by (ii) 1 minus the
Reserve Requirement for such LIBOR Interest Period plus (b) two and eighty five
hundredths of one percent (2.85%).

“Prime-Based Rate” means a rate per annum equal to the Prime Rate.

2.    Section 6.7(b) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(b)    Minimum Asset Coverage. Asset Coverage equal to or greater than one
hundred fifty percent (150%), tested as of the end of each fiscal quarter of
Borrower.”

3.    Borrower’s notice information set forth in Section 10 of the Agreement
hereby is amended and restated in its entirety to read as follows:

“Oaktree Strategic Income Corporation

1301 Avenue of the Americas, 34th Floor

New York, NY 10019

Attention: Matthew Stewart

Email: MStewart@oaktreecapital.com

Phone: 212-284-1900”

4.    Exhibit B (Advance Request/Paydown Request Form) to the Agreement hereby
is replaced with Exhibit B attached hereto.

5.    Exhibit C (Borrowing Base Certificate) to the Agreement hereby is replaced
with Exhibit C attached hereto.

6.    Exhibit D (Compliance Certificate) to the Agreement hereby is replaced
with Exhibit D attached hereto.

7.    No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.



--------------------------------------------------------------------------------

8.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

9.    Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of, and after
giving effect to, this Amendment, and that no Event of Default has occurred and
is continuing.

10.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing this
Amendment (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
hereof.

11.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)    this Amendment, duly executed by Borrower;

(b)    all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts at Bank; and

(c)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

OAKTREE STRATEGIC INCOME CORPORATION (f/k/a FIFTH STREET SENIOR FLOATING RATE
CORP.)

By:

 

/s/ Chris McKown

Name:

 

Chris McKown

Title:

 

Assistant Treasurer

EAST WEST BANK

By:

 

/s/ Michael D. Sinclair

Name:

 

Michael D. Sinclair

Title:

 

Managing Director

[Signature Page to Second Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME BUSINESS-DAY PROCESSING IS 2:00 P.M)

 

To:

   

privateequityadvances@eastwestbank.com

 

Date:                                 

Copy:

    Michael Sinclair (michael.sinclair@eastwestbank.com)      
Terence Sodbinow (Terence.Sodbinow@EastWestBank.com)      
Jake Pilecki (Jake.Pilecki@EastWestBank.com)  

  FROM

 

Borrower’s Name:

      OAKTREE STRATEGIC INCOME CORPORATION             Authorized Signer’s
Name:                                                     Authorized
Signature:                                                                   

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true and correct in all material respects as of the date of the
telephone request for and advance confirmed by this Borrowing Certificate;
provided, however, that those representations and warranties expressly referring
to another date shall be true and correct in all material respects as of such
date.

 

  DRAWDOWN

 

  

PAYDOWN

 

    FROM LOAN #: 349001077    FROM ACCOUNT
#:                                                      TO ACCOUNT
#                                                 TO LOAN#: 349001077    
AMOUNT:                                                           PRINCIPAL
AMOUNT:                                                 

A. LIBOR DRAWING                 Y        N

   INTEREST AMOUNT:                                                   

B. CONVERSION TO LIBOR    Y        N

        

C. CONVERSION TO PRIME    Y        N

        

If yes to A or B, LIBOR advance is for         days

 

           

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)
                        YES  NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS    Fed Reference Number   
Bank Transfer Number   The items marked with an 
asterisk (*) are required to be completed. *Beneficiary Name               
*Beneficiary Account Number                *Beneficiary Address               
Amount    [SAME AS AMOUNT OF DRAWDOWN ABOVE] *Routing Number (ABA/SWIFT/IBAN)   
            *Receiving Institution Name                *Receiving Institution
Address                Other Instructions               



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

[See attached]



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

  

EAST WEST BANK

         Date:                                

FROM:

  

OAKTREE STRATEGIC INCOME CORPORATION

  

The undersigned authorized officer of OAKTREE STRATEGIC INCOME CORPORATION
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower
is in complete compliance for the period ending                          with
all required covenants except as noted below, (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof and (iii) all Financed Loans continue to
comply with clauses (q) and (r) of the defined term “Eligible Loans” as set
forth in the Agreement. Attached herewith are the required documents supporting
the above certification. The Officer further certifies that these are prepared
in accordance with the internal accounting and valuation policies in effect as
of the Closing Date except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

Reporting Covenant

    

Required

      Complies     

Borrowing Base Certificate

  

With each request for an Advance, and

monthly within 45 days

  

Yes

  

No

    

Compliance Certificate

  

Monthly within 45 days

  

Yes

  

No

    

Borrower Servicer Report

  

Monthly within 45 days

  

Yes

  

No

    

Quarterly internal portfolio review package

  

Quarterly within 60 days (other than with

respect to Q4), within 120 days of Q4

  

Yes

  

No

     Notice of material changes to credit policy or risk rating system, or any
risk rating changes within Borrower’s portfolio as reflected in the borrower
service reports   

Immediately upon the occurrence thereof

  

Yes

  

No

    

10-K and 10-Q reports

  

FYE within 120 days

  

Yes

  

No

    

Borrower’s Financial Covenants (tested quarterly)

  

Required

  

Actual

      Complies     

Minimum Cash at Bank

  

$750,000

  

$                             

  

Yes

  

No

    

Minimum Net Assets

  

$275,000,000*

  

$                     

  

Yes

  

No

    

Minimum Asset Coverage

  

150%

  

                       

     

Yes

  

No

                        

*  increasing by ninety percent (90%) of any increase of net assets as of the
end of each fiscal year (with no adjustment for any decreases in net assets),
tested as of the end of each fiscal quarter of Borrower

 

Comments Regarding Exceptions: See Attached.

  

 

BANK USE ONLY

       

Received by:                                        
                                        

  

Sincerely,

 

  

AUTHORIZED SIGNER

 

Date:                                                                
                             

         

Verified:                                                               
                        

  

SIGNATURE

     AUTHORIZED SIGNER        

Date:                                                            
                                 

  

TITLE

              

Compliance Status                                        
Yes            No        

  

DATE

         